By the court—Cowles, Justice.
What costs a party is entitled to, depends upon the state of facts and the law, as they exist at the date of the judgment. They do not vest from time to time as the suit proceeds.
Therefore if the law pendente lite, alters or amends the law as to costs, the state of the case at the date of the judgment controls
Here the suit abated unless it was revived, and without asking the administrators here to refer, the plaintiff revived the suit and went on. Besides, he claimed more than he was entitled to, so plaintiff cannot recover his costs.